DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 08/20/2021.

Allowable Subject Matter
3.	Claims 1-5, 7-13, 15-21, 23-28 and 30 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Jiang et al. does not teach or suggest generating a waveform including, within a symbol, data resource elements in frequency for data transmissions and separate resource elements in frequency for multiple pilots for the data resource elements, wherein the symbol is at least one of an orthogonal frequency division multiplexing (OFDM) symbol or a single carrier frequency division multiplexing (SC-FDM) symbol, wherein each of the multiple pilots within the separate resource elements of the symbol provides a different pilot for a different portion of the data resource elements within the symbol to facilitate estimating channel response for each of the different portions of the data resource elements; and transmitting the waveform, including the data transmissions and the multiple pilots, over the symbol. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.